Exhibit 10.6

 

BUSINESS TRANSFER AND INDEMNITY AGREEMENT

 

by and between

 

BLING MARKETING, INC.,

 

a Nevada corporation,

 

and,

 

Dena Kurland

 

Dated: As of December __, 2014

 

BMI/NuGene Business Transfer-Indemnity

 

 

 

 

BUSINESS TRANSFER AND INDEMNITY AGREEMENT

 

THIS BUSINESS TRANSFER AND INDEMNITY AGREEMENT (this “Agreement”), dated as of
December__, 2014, is entered into by and among Bling Marketing, Inc., a Nevada
corporation (“BMI” or “Company”), Dena Kurland, an individual (“Buyer”), and is
made with reference to the following matters:

 

RECITALS

 

A.           BMI is engaged in marketing affordable jewelry at wholesale (the
“Jewelry Operations”).

 

B.           The BMI Jewelry Operations are further described in the BMI's most
recent quarterly reports on Form 10-Q for the periods ended March 31, 2014, June
30, 2014 and September 30, 2014 as filed with the Securities and Exchange
Commission (“SEC”) on May 5, 2014 and August 13, 2013, and October 27, 2014
respectively.

 

C.            BMI has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated as of December __, 2014, with NuGene, Inc., a
California corporation (“NuGene”), and NG Acquisition, Inc., a California
corporation wholly owned by BMI (“Acquisition Sub”), pursuant to which
Acquisition Sub will be merged with and into NuGene (the “Merger”), with NuGene
as the surviving corporation and a wholly-owned subsidiary of BMI.

 

D.            It is a covenant under the Merger Agreement that upon or following
effectiveness of the Merger (the “Merger Closing” and the date of the Merger
Closing, the “Merger Closing Date”) that BMI (i) sell or commit to sell to Buyer
and that Buyer acquire or commits to acquire from BMI all of the Jewelry
Operations (inclusive of cash, inventories, accounts payable, accrued expenses
and loan from related party in amount of $22,039 at September 30, 2014), (ii)
acquire from the Buyer all of the shares of BMI owned by Buyer amounting to
15,000,000 shares of common stock (the "Indemnity Shares") before giving effect
to a 15:04 : 1 forward share split in the form of a stock dividend (the "Stock
Split"), (iii) pay to Buyer an aggregate of $350,000 and that (iv) BMI receives
or obtains from Buyer indemnities that hold BMI, NuGene and the shareholders or
equity holders of NuGene as of the Closing (the “Existing NuGene Shareholders”)
harmless for any and all liabilities of BMI in existence, arising during, or
relating to the period prior to the Closing (such liabilities being, the
“Assumed Liabilities”), excepting those liabilities expressly set forth on
Schedule 1 attached hereto which such liabilities shall remain the sole
responsibility of BMI (the “Retained Liabilities”).

 

E.           It is the express intent of the parties hereto that NuGene and the
NuGene Shareholders shall be third-party beneficiaries of Buyers' obligations in
respect of the Indemnified Liabilities under this Agreement as if NuGene and the
NeGene Shareholders were parties to this Agreement.

 

BMI/NuGene Business Transfer-Indemnity

 

 

 

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for such other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1           Specific Definitions. When used in this Agreement, the following
terms shall have the following meanings:

 

“Affiliate” shall mean, with respect to any Person (i) a Person directly or
indirectly controlling, controlled by or under, control with such Person, (ii) a
Person owning or controlling 10% or more of the outstanding voting securities of
such Person or (iii) an officer, director, general partner, member or manager of
such Person, or a member of the immediate family of an officer, director,
general partner, member or manager of such Person. When the Affiliate is an
officer, director, partner or manager of such Person or a member of the
immediate family of an officer, director, general partner, member or manager of
such Person, any other Person for which the Affiliate acts in that capacity
shall also be considered an Affiliate. For these purposes, control means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or otherwise.

 

“Agreement” shall mean this Business Transfer And Indemnity Agreement, including
all schedules thereto, as the same may hereafter be amended, modified or
supplemented from time to time.

 

“Applicable Law” shall mean, with respect to any Person, any domestic or
foreign, Federal, state or local statute, law, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, directive, judgment, decree
or other requirement of any Authority applicable to such Person or any of its
Affiliates or ERISA Affiliates or any of their respective properties, assets,
officers, directors, general partners, managers, employees, consultants or
agents (in connection with such officer’s, director’s, general partner’s,
manager’s, employee’s, consultant’s or agent’s activities on behalf of such
Person or any of its Affiliates or ERISA Affiliates).

 

“Assumed Liabilities” shall have the meaning specified in paragraph D of
Recitals.

 

“Authority” shall mean any governmental, regulatory or administrative body,
agency or authority, any court or tribunal of judicial authority, any arbitrator
or any public, private or industry regulatory authority, whether Federal, state,
local or foreign.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California are authorized or required by
Applicable Law to close.

 

“Buyer" shall have the meaning set forth in the introductory paragraph of this
Agreement.

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

2

 

 

“Buyer Documents” shall mean this Agreement and all other agreements,
instruments and certificates to be executed and delivered by Buyer in connection
with this Agreement.

 

“Closing” shall mean the consummation of the transactions contemplated in this
Agreement.

 

“Closing Date” shall mean the date upon which the Closing occurs.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may hereafter
be amended from time to time. Any reference to a specific section of the Code
shall refer to the cited provisions as the same may be subsequently amended from
time to time, as well as to any successor provision(s).

 

“BMI” shall have the meaning set forth in the introductory paragraph hereof.

 

“BMI Documents” shall mean this Agreement and all other agreements, instruments
and certificates to be executed by BMI in connection with this Agreement.

 

“BMI Indemnified Parties” shall have the meaning specified in Section 8.2.

 

“Contracts” of a Person shall mean all contracts, agreements, warranties,
guaranties, indentures, bonds, options, leases, subleases, easements, mortgages,
plans, collective bargaining agreements, licenses, commitments or binding
arrangements of any nature whatsoever, express or implied, written or unwritten,
and all amendments thereto, entered into or binding upon that Person or to which
any property of that Person may be subject.

 

“Effective Date of the Closing” shall have the meaning specified in Section 3.1.

 

“Effective Time” shall mean 12:01 a.m. Los Angeles time on the Effective Date of
the Closing.

 

“Indemnity Shares” shall have the meaning specified in paragraph D of Recitals.

 

“Jewelry Operations” shall have the meaning specified in paragraph B of
Recitals.

 

“Lien” shall mean any lien, encumbrance, pledge, mortgage, security interest,
lease, charge, conditional sales contract, option, restriction, reversionary
interest, right of first refusal, voting trust arrangement, preemptive right,
claim under bailment or storage contract, easement or any other adverse claim or
right whatsoever.

 

“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, Taxes, diminutions in
value and other losses, however suffered or characterized, all interest thereon,
all costs and expenses of investigating any claim, lawsuit or arbitration and
any appeal therefrom, all actual attorneys’, accountants’ investment bankers’
and expert witness’ fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to ARTICLE
VIII, all amounts paid incident to any compromise or settlement of any such
claim, lawsuit or arbitration.

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

3

 

 

“Merger Closing” shall have the meaning defined in paragraph D of Recitals.

 

“Merger Closing Date” shall have the meaning defined in paragraph D of Recitals
as set forth above.

 

“Order” shall mean any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.

 

“Person” shall mean any entity, corporation, company, association, joint
venture, joint stock company, partnership, trust, organization, individual
(including personal representatives, executors and heirs of a deceased
individual), nation, state, government (including agencies, branches,
departments, bureaus, boards, divisions and instrumentalities thereof), trustee,
receiver or liquidator, as well as any syndicate or group that would be deemed
to be a Person under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended.

 

“Proceeding” shall have the meaning specified in Section 6.1.

 

“Purchase Price” shall have the meaning specified in Section 2.2.

 

"Stock Split" shall have the meaning defined in paragraph D of Recitals as set
forth above.

 

“Tax” shall mean any federal, state, local or foreign tax, charge, fee, levy,
deficiency or other assessment of whatever kind or nature (including without
limitation, any net income, gross income, gross receipts, sales, use, value
added, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, unemployment, excise, estimated, severance, stamp, occupation, real
property, personal property, intangible property, occupancy, recording, minimum,
environmental and windfall profits tax, including any liability therefor as a
transferee (including without limitation under Section 6901 of the Code or any
similar provision of Applicable Law), as a result of Treasury Regulation Section
1.1502-6 or any similar provision of Applicable Law, or as a result of any tax
sharing or similar agreement, together with any interest, penalty, addition to
tax or additional amount imposed by any Tax Authority. “Taxing” and Taxable”
shall have the correlative meanings.

 

“Transfer Taxes” shall mean all Taxes (other than Taxes measured on or by net
income) incurred or imposed upon Buyer BMI by reason of the transfer of the
Transferred Shares to Buyer pursuant to this Agreement, including sales and use
taxes, real property transfer taxes, excise taxes, and stamp, documentary,
filing, recording, permit, license, registration or authorization duties or fees
(including penalties and interest in respect of any of the foregoing).

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

4

 

 

1.2           Interpretation; Construction. References in this Agreement to
“Articles,” “Sections” and “Schedules,” shall be to the Articles, Sections and
Schedules of this Agreement, unless otherwise specifically provided; where the
context or construction requires, all words applied in the plural shall be
deemed to have been used in the singular, and vice versa; the masculine shall
include the feminine and neuter, and vice versa; and the present tense shall
include the past and future tense, and vice versa; the words “herein”, “hereof”
and “hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and except as otherwise specified in this Agreement, all references
in this Agreement (a) to any Person shall be deemed to include such Person’s
permitted heirs, personal representatives, successors and assigns, (b) to any
agreement, any document or any other written instrument shall be a reference to
such agreement, document or instrument together with all schedules, attachments
and appendices thereto, and in each case as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof prior
to the Effective Time and (c) to any law, statute or regulation shall be deemed
references to such law, statute or regulation as the same may be supplemented,
amended, consolidated, superseded or modified from time to time prior to the
Effective Time.

 

ARTICLE II

SALE AND PURCHASE OF EQUITY INTERESTS

 

2.1           Transfer of Jewelry Operations . On the terms and subject to the
conditions set forth in this Agreement and in reliance upon the representations
and warranties of the parties hereto, at the Closing, BMI shall sell, transfer,
convey, assign and deliver to Buyer, and Buyer shall purchase, acquire and
accept from BMI, all of the Jewelry Operations.

 

2.2           Purchase Price and Other Consideration. In exchange for the
Jewelry Operations, Buyer shall (i) assume all liabilities, obligations and
costs of the Jewelry Operations that are owing, existing, contingent, or which
have arisen or may have arisen through the date of this Agreement since
inception of the BMI, (ii) indemnify and reimburse the BMI from any and all
costs, expense or claims or other losses incurred by the BMI with respect to any
matter of any nature that has or have arisen or may be claimed to have arisen
from the date of the BMI's inception on October 30, 2013 through the Closing
Date and (iii) shall transfer and deliver the Indemnity Shares to the BMI
(collectively, the foregoing are the "Jewelry Operations Consideration"). In
exchange for the Jewelry Operations Consideration, BMI shall deliver to the
Buyer (i) the Jewelry Operations, together with all assets and liabilities
related thereto, and (ii) $350,000 (the "Purchase Indemnity Consideration") .

 

2.3           Transfer Taxes. All Transfer Taxes imposed by any Tax Authority
with respect to any transaction contemplated by this Agreement (if any) shall be
duly and timely paid by Buyer, who shall also duly and timely file all Tax
Returns in connection with such Transfer Taxes. Buyer shall give a copy of each
such Tax Return to BMI for its review with sufficient time for comments prior to
filing, and shall give BMI a copy of such Tax Return as filed, together with
proof of payment of the Transfer Tax shown thereon, promptly after filing.

 

ARTICLE III

CLOSING

 

3.1           Time and Place. The Closing shall take place on the Business Day
when all of the conditions precedent to each party’s obligations hereunder have
been satisfied or waived and BMI shall have received the Purchase Price.
Notwithstanding the foregoing, the Closing shall be deemed to be effective
following the Merger Closing Date (the “Effective Date of the Closing”).

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

5

 

 

3.2          Transactions at the Closing and Post-Closing. At the Closing, the
following shall occur:

 

(a)          On the terms and subject to the conditions of this Agreement, Buyer
shall deliver each of the items comprising the Jewelry Operations Consideration
as set forth in Section 2.2 of this Agreement;

 

(b)          BMI shall deliver assignments and other appropriate documents of
transfer to Buyer relating to the Jewelry Operations and shall deliver the
Purchase Indemnity Consideration to the Buyer;

 

(c)          BMI and Buyer shall deliver, or cause to be delivered, to each
other any and all other assignments, documents, instruments and conveyances as
may be reasonably requested to effect the consummation of the transactions
contemplated by this Agreement to evidence Buyer’s interest in and title to the
Jewelry Operations and BMI's acquisition of the Indemnity Shares.

 

The foregoing transactions shall be deemed to occur promptly after the Closing.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF COMPANY



 

BMI represents and warrants to Buyer that:

 

4.1          Authority to Execute and Perform Agreements. BMI has the right,
power and authority to enter into, execute and deliver this Agreement and all
other BMI Documents and to transfer, convey and sell to Buyer at the Closing the
Jewelry Operations under the terms of this Agreement.

 

4.2          Due Authorization; Enforceability. BMI has taken all actions
necessary to authorize the execution and delivery of this Agreement and the
performance of the obligations under this Agreement and all other BMI Documents.
This Agreement and all other BMI Documents have been duly and validly executed
by BMI and (assuming the due authorization, execution and delivery of Buyer)
constitute the legal, valid and binding obligation of BMI, enforceable against
such BMI in accordance with their terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally or by general equitable
principles affecting the enforcement of contracts.

 

4.3          No Broker. No financial advisor, broker, finder, agent or similar
intermediary has acted for or on behalf of BMI in connection with this Agreement
or the transactions contemplated herein, and no financial advisor, broker,
finder, agent or similar intermediary is entitled to any broker’s or finder’s or
similar fee or other commission in respect of such transactions based on any
agreement, arrangement or understanding with BMI or any action taken by BMI.

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

6

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES
OF BUYER REGARDING COMPANY AND BMI BUSINESS

 

Buyer, represents and warrants to BMI, for the benefit of BMI, NuGene and the
NuGene Shareholders:

 

5.1          Authority; Due Authorization.

 

(a)          Authority to Execute and Perform Agreements. Buyer has all
requisite power, authority and approvals required to enter into, execute and
deliver this Agreement and all of the other Buyer Documents and to perform fully
Buyer’s obligations hereunder and thereunder.

 

5.2          Due Authorization; Enforceability. Buyer has taken all individual
and corporate actions necessary to authorize Buyer to enter into and perform
fully his obligations under this Agreement and all of the other Buyer Documents
to be executed by him and to consummate the transactions contemplated herein and
therein. This Agreement has been duly and validly executed by the Buyer and
(assuming due authorization, execution and delivery by BMI) constitutes the
legal, valid and binding obligation of Buyer, enforceable against each of the
Buyer in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally or by general equitable
principles affecting the enforcement of contracts.

 

5.3          Merger Agreement Representations and Warranties. Buyer hereby
represents and warrants, for Buyer’s own account, all of the representations and
warranties made by, or in respect of, BMI pursuant to the Merger Agreement, as
if such representations and warranties are expressly set forth herein.

 

5.4          Covenant of Cooperation. Following the Merger Closing, Buyer will
cooperate in good faith, and will assist the Company in connection, with all
year end financial statements, audits, filings with the Securities and Exchange
Commission, and BMI’s federal and state tax returns insofar as they may relate
to the operations of the Company through closing of this Agreement.

 

ARTICLE VI

CONDITIONS PRECEDENT TO THE OBLIGATION
OF EACH PARTY TO CLOSE

 

The obligations of BMI and Buyer to consummate the transactions contemplated
herein shall be subject to the fulfillment, at or prior to the Closing, of each
of the conditions set forth below (any of which may be waived by the parties in
whole or in part):

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

7

 

 

6.1          No Action or Proceeding. The consummation of the transactions
contemplated herein shall not violate any Applicable Law. Further, no temporary
restraining Order, preliminary or permanent injunction, cease and desist Order
or other legal restraint preventing the consummation of the transactions
contemplated herein, or imposing material damages in respect thereof, shall be
in effect, nor shall there be any action or proceeding pending or threatened by
any Person which seeks any of the foregoing or seeks to impose conditions which
would be materially burdensome upon the business of BMI and which presents a
substantial risk that the relief sought will be granted.

 

ARTICLE VII

CONDITIONS PRECEDENT TO THE OBLIGATION
OF BUYER TO CLOSE

 

The obligation of Buyer to consummate the transactions contemplated herein shall
be subject to the fulfillment, at or before the Closing Date, of each of the
conditions set forth below (any of which may be waived by Buyer in whole or in
part):

 

7.1          Representations and Warranties. The representations and warranties
of BMI contained in this Agreement and in each other BMI Document shall have
been true and correct when made and shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, other than such representations and
warranties as are made as of another specified date, which shall be true and
correct as of such date, provided, however, that if any portion of any
representation or warranty is already qualified by materiality, for purposes of
determining whether this Section 7.1 has been satisfied, that portion of such
representation or warranty as so qualified must be true and correct in all
respects. At the Closing, BMI shall have delivered to Buyer a certificate to
such effect signed by an officer of BMI and addressed to Buyer.

 

7.2          Performance of Covenants. Each obligation of BMI to be performed by
BMI on or before the Closing Date pursuant to the terms of this Agreement and
each other BMI Document shall have been duly performed on or before the Closing
Date. At the Closing, BMI shall have delivered to Buyer a certificate to such
effect signed by an officer of BMI and addressed to Buyer.

 

ARTICLE VIII

INDEMNIFICATION

 

8.1          Indemnification by BMI. BMI shall indemnify, defend and hold
harmless  Buyer, from and against any and all Losses which may be incurred or
suffered by Buyer and which may arise out of or result from:

 

(a)          any breach of any representation, warranty, covenant or agreement
of the BMI contained in this Agreement and

 

(b)          any and all actions, suits, proceedings, claims, demands,
assessments, judgments, costs and expenses, including, without limitation,
reasonable legal fees and expenses, incurred in enforcing this indemnity and the
indemnity obligations of BMI set forth elsewhere in this Agreement.

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

8

 

 

Notwithstanding anything to the contrary contained in this Agreement, BMI’s
obligation to indemnify Buyer shall cease immediately upon the Closing.

 

8.2          Indemnification by Buyer. Buyer shall indemnify, defend and hold
harmless (i) BMI, (ii) NuGene, (iii) each of their respective Affiliates, and
(iv) each of their respective stockholders including, without limitation the
Existing NuGene Shareholders, members, partners, directors, officers, managers,
employees, agents, attorneys and representatives (collectively, the “BMI
Indemnified Parties”), from and against any and all Losses which may be incurred
or suffered by any BMI Indemnified Party and which may arise out of or result
from:

 

(a)          any breach of any representation, warranty, covenant or agreement
of Buyer contained in this Agreement, the Merger Agreement or in any other BMI
Document;

 

(b)          any breach of any representation, warranty, covenant or agreement
of BMI contained in the Merger Agreement;

 

(c)          all activities, actions and omissions to act of BMI (including for
purposes hereof, and BMI’s respective Affiliates, stockholders, members,
partners, directors, officers, managers, employees, agents, attorneys and
representatives) arising prior to the Closing, regardless of whether or not any
Loss related to any such activity, action or omission to act shall occur after
the Closing; and

 

(d)          any and all actions, suits, proceedings, claims, demands,
assessments, judgments, costs and expenses, including, without limitation,
reasonable legal fees and expenses, incurred in enforcing this indemnity and the
indemnity obligations of Buyer set forth elsewhere in this Agreement.

 

In connection with the foregoing, Buyer agrees and covenants that,
notwithstanding Buyer’s indemnification obligations set forth herein, it is the
intent of the parties hereto that Buyer is and shall continue to be the direct
and primary obligor for all of the Assumed Liabilities and Buyer further agrees
and covenants that it shall cause all such Assumed Liabilities to be fully
satisfied and discharged in accordance with their respective terms at no cost to
BMI.

 

8.2          Survival of Representations and Covenants of Buyers .
Notwithstanding anything to the contrary contained herein and regardless of any
investigation by any BMI Indemnified Party, BMI, NuGene and the other BMI
Indemnified Parties shall have the right to rely fully upon the representations,
warranties, covenants and agreements of the Buyer contained in this Agreement,
the Merger Agreement and in any agreement, instrument or other document
delivered by Buyer or any of its representatives in connection with the
transactions contemplated by this Agreement and the Merger Agreement. Each
representation, warranty, covenant and agreement of Buyer contained herein and
in the Merger Agreement shall survive the execution and delivery of this
Agreement and the Closing, and shall thereafter terminate and expire when a
claim thereon is barred by the applicable statute of limitations (including
extensions and waivers thereof).

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

9

 

 

ARTICLE IX

TERMINATION; REMEDIES

 

9.1          Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)          by the mutual written consent of the parties hereto; or

 

(b)          by Buyer, on the one hand, or by BMI, on the other hand, if the
Closing shall not have occurred by December [31], 2014; provided, however, that
the right to terminate this Agreement pursuant to this Section 9.1(b) shall not
be available to any party or parties whose failure to fulfill any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing to occur on or prior to such date; or

 

(c)          by BMI, upon the breach in any material respect of any of the
representations and warranties of Buyer contained herein or the failure by Buyer
to perform and comply in any material respect with any of the agreements and
obligations required by this Agreement to be performed or complied with by
Buyer, provided that such breach or failure is not cured within 30 calendar days
of Buyer’s receipt of a written notice from BMI that such a breach or failure
has occurred.

 

9.2          Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 9.1, this Agreement shall become void and
have no effect, with no liability on the part of any party or its Affiliates,
directors, officers, employees, stockholders or agents in respect thereof;
provided, however that nothing herein shall relieve any party hereto from
liability for any breach of this Agreement.

 

9.3          Attorneys’ Fees. If BMI or Buyer shall bring an action against the
other by reason of any alleged breach of any covenant, provision or condition
hereof, or otherwise arising out of this Agreement, the unsuccessful party shall
pay to the prevailing party all reasonable attorneys’ fees and costs actually
incurred by the prevailing party, in addition to any other relief to which it
may be entitled.

 

ARTICLE X

EXPENSES; CONFIDENTIALITY

 

10.1        Expenses of Sale. Each of the parties hereto shall bear her or its
own direct and indirect expenses incurred in connection with the negotiation and
preparation of this Agreement and the consummation and performance of the
transactions contemplated herein and therein.

 

10.2        Confidentiality. Except in connection with any dispute between the
parties and subject to any obligation to comply with (i) any Applicable Law
(ii) any rule or regulation of any Authority or securities exchange or (iii) any
subpoena or other legal process to make information available to the Persons
entitled thereto, whether or not the transactions contemplated herein shall be
concluded, all information obtained by any party about any other, and all of the
terms and conditions of this Agreement, shall be kept in confidence by each
party, and each party shall cause its stockholders, directors, officers,
managers, employees, agents and attorneys to hold such information confidential.
Notwithstanding the foregoing this Agreement may be disclosed within and filed
as an exhibit to any filing made by the BMI with the SEC.

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

10

 

 

ARTICLE XI

NOTICES

 

11.1        Notices. All notices, requests and other communications hereunder
shall be in writing and shall be delivered by courier or other means of personal
service (including by means of a nationally recognized courier service or
professional messenger service), or sent by facsimile or mailed first class,
postage prepaid, by certified mail, return receipt requested, in all cases,
addressed to:

 

If to BMI:

 

Bling Marketing, Inc.

c/o NuGene, Inc.
720 Paularino Avenue
Costa Mesa, California 92626

Attention: Chief Executive Officer

  

If to Buyer:

 

Dena Kurland

150 West 46th Street

Suite 5R

New York, New York 10036

 


 

With a copy (which shall not constitute notice) to:

 

[           ]

 

All notices, requests and other communications shall be deemed given on the date
of actual receipt, delivery or refusal as evidenced by written receipt,
acknowledgement or other evidence of actual receipt or delivery to the address
specified above. In case of service by facsimile, a copy of such notice shall be
personally delivered or sent by registered or certified mail, in the manner set
forth above, within three Business Days thereafter. Any party hereto may from
time to time by notice in writing served as set forth above designate a
different address or a different or additional Person to which all such notices
or communications thereafter are to be given.

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

11

 

 

ARTICLE XII

MISCELLANEOUS

 

12.1        Further Assurances. Each of the parties shall use its reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions hereof and the transactions contemplated herein.

 

12.2        Modifications and Amendments; Waivers and Consents. At any time
prior to the Closing Date or termination of this Agreement, Buyer, on the one
hand, and BMI, provided that it has obtained the consent of NuGene, on the other
hand, may, by written agreement:

 

(a)          modify or amend the provisions of this Agreement;

 

(b)          extend the time for the performance of any of the obligations or
other acts of the other parties hereto;

 

(c)          waive any inaccuracies in the representations and warranties made
by the other parties contained in this Agreement or any other agreement or
document delivered pursuant to this Agreement; and/or

 

(d)          waive compliance with any of the covenants or agreements of the
other parties contained in this Agreement. However, no such waiver shall operate
as a waiver of, or estoppel with respect to, any subsequent or other failure.
Whenever this Agreement requires or permits a waiver or consent by or on behalf
of any party hereto, such waiver or consent shall be given in writing.

 

12.3        Entire Agreement. This Agreement (including any Schedules hereto)
and the agreements, documents and instruments to be executed and delivered
pursuant hereto or referred to herein are intended to embody the final, complete
and exclusive agreement among the parties with respect to the purchase of the
Jewelry Operations and related transactions; are intended to supersede all prior
agreements, understandings and representations written or oral, with respect
thereto; and may not be contradicted by evidence of any such prior or
contemporaneous agreement, understanding or representation, whether written or
oral.

 

12.4        Governing Law and Venue.

 

(a)          This Agreement is to be governed by and construed in accordance
with the laws of the State of California applicable to contracts made and to be
performed wholly within the State of California, and without regard to the
conflicts of laws principles thereof.

 

(b)          Any suit brought hereon against Buyer or BMI, whether in contract,
tort, equity or otherwise, shall be brought in the state or federal courts
sitting in Los Angeles, California, with the parties hereto hereby waiving any
claim or defense that each such forum is not convenient or proper. Each party
hereby agrees that any such court shall have in personam jurisdiction over it,
consents to service of process in any manner authorized by California law, and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner specified by law.

 

12.5        Assignment. This Agreement shall be binding upon, shall inure to the
benefit of, and shall be enforceable by the parties hereto and their permitted
successors and assigns.

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

12

 

 

12.6        Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original of the party
or parties who executed such counterpart but all of which together shall
constitute one and the same instrument. In making proof of this Agreement it
shall not be necessary to produce or account for more than one counterpart
evidencing execution by each party hereto. Delivery of an executed counterpart
of a signature page to this Agreement or any Transaction Document by facsimile
or electronically shall be as effective as delivery of a manually executed
counterpart of any such agreement.

 

12.7        Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

12.8        Severability. In the event that any provision or any part of any
provision of this Agreement shall be void or unenforceable for any reason
whatsoever, then such provision shall be stricken and of no force and effect.
However, unless such stricken provision goes to the essence of the consideration
bargained for by a party, the remaining provisions of this Agreement shall
continue in full force and effect, and to the extent required, shall be modified
to preserve their validity.

 

12.9        No Third-Party Rights. Except as otherwise set forth in this
Agreement, no rights or remedies under or by reason of this Agreement shall be
conferred on any Persons other than the parties hereto and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third Persons to any party to this
Agreement, nor shall any provision give any third Persons any right of
subrogation over or action against any party to this Agreement.

 

12.10      Construction. The language in all parts of this Agreement shall in
all cases be construed simply, according to its fair meaning, and not strictly
for or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

 

12.11      Advice of Counsel. Each party acknowledges that such party has
consulted with or has had the opportunity to consult with and be represented by
independent counsel of such party’s own choice concerning this Agreement, and
each party acknowledges that such party has carefully read and fully understands
this Agreement, is fully aware of the contents thereof and its meaning and legal
effect, and has entered into it free from coercion, duress or undue influence.

 

NUGENE/BMI

Business Transfer Indemnity Agreement

 

13

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  BUYER:           Dena Kurland       COMPANY:       BLING MARKETING, INC.,   a
Nevada corporation       By:           Name:           Title:  

 

NUGENE/BMI Bus Transfer Indemnity Signature Page

 

 

 

  

SCHEDULE 1

TO

Jewelry Operations Transfer and Indemnity Agreement

 

RETAINED LIABILITIES

 

All loans, expenses, taxes, license fees, liabilities and claims have been
assumed by Buyer.

 

 

 

